Exhibit 10.1

 

 



 [image_001.jpg]   17672 Laurel Park Drive N, Suite 400E
Livonia, Michigan 48152-3984

 

 



 

January 30, 2018

 



James C. Gouin

17672 N. Laurel Park Drive, Ste. 400E

Livonia, MI 48152

 

 

Re: Amendment to Employment Agreement With Respect to LTI Awards

 

Dear Jim,

 

Reference is made to the Second Amended and Restated Employment Agreement, dated
as of August 31, 2016, between you and Tower Automotive Operations USA I, LLC
(the “Employment Agreement”).

 

This is to confirm that, effective for fiscal years during the “Term” (as
defined in the Employment Agreement) beginning on and after March 6, 2018,
“three hundred seventy-five percent (375%)” shall be substituted for “two
hundred fifty percent (250%)” where the latter appears in Section 4.3 of the
Employment Agreement.

 

Except as provided by this letter, the provisions of the Employment Agreement
shall remain in full force and effect.

 

Please acknowledge your agreement with the foregoing by countersigning this
letter below and returning it to me.

 

Regards,

 

 

/s/ Mark Flynn                                    

Mark Flynn

Sr. Vice President Global Human Resources

 

 

 

Acknowledged and agreed:

 

/s/ James C. Gouin                               

James C. Gouin



 

 



 

